65 Mich. App. 642 (1975)
237 N.W.2d 594
ALLEN
v.
KELLEY
Docket No. 21701.
Michigan Court of Appeals.
Decided November 14, 1975.
Boter, Dalman, Murphy & Bidol (by Richard D. Persinger), for plaintiffs.
*643 Edward C. Duckworth, for defendant.
Before: McGREGOR, P.J., and D.E. HOLBROOK and N.J. KAUFMAN, JJ.

AFTER REMAND
PER CURIAM:
By an opinion of August 29, 1975, we remanded this action to the trial court for specific findings of fact pursuant to GCR 1963, 517.1. Allen v Kelley, 64 Mich. App. 616; 236 NW2d 707 (1975). The trial court made those findings, and we now review them. The pivotal findings made by the trial court were that the disputed trust items were not the conception of the deceased settlor, that the agreement was never explained to the settlor and that the settlor signed the trust instrument without knowledge of its contents. The court found that these facts required its holding that the trust agreement was void.
While we review actions in equity on a de novo basis, we give great weight to the trial court's findings of fact and will not overturn such findings except where they constitute an abuse of discretion. Cerling v Hedstrom, 51 Mich. App. 338; 214 NW2d 904 (1974). We find from our review of the record that the trial court was correct in holding the trust instrument void. The facts demonstrated that the settlor did not manifest an intent to create the trust, an element necessary to the validity of the instrument. Osius v Dingell, 375 Mich. 605; 134 NW2d 657 (1965).
Affirmed. Costs to defendant.